FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                            FOR THE TENTH CIRCUIT                              May 13, 2020
                        _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                           No. 19-3218
                                                   (D.C. No. 6:19-CR-10057-JWB-1)
 JOSE MARTINEZ, a/k/a Jose Lucas                               (D. Kan.)
 Martinez-Almaraz,

       Defendant - Appellant.
                      _________________________________

                            ORDER AND JUDGMENT *
                        _________________________________

Before MATHESON, BACHARACH, and PHILLIPS, Circuit Judges.
                  _________________________________

      This matter is before us on the Motion for Summary Disposition/Affirmance.

The United States moves for summary affirmance based on this court’s recent

published decision in United States v. Lira-Ramirez, 951 F.3d 1258 (10th Cir. 2020),

en banc rev. denied May 1, 2020. While the appellant does not dispute that Lira-

Ramirez controls the outcome of this appeal and does not contest summary




      *
         Upon consideration of the United States’ motion and the appellant’s status
report filed May 7, 2020, this panel unanimously agrees that this matter can be
submitted on these materials and without oral argument. See Fed. R. App. P.
34(a)(2); 10th Cir. R. 34.1(G). This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
affirmance of the district court’s judgment, he reserves the right to petition the

United States Supreme Court for further review.

       In light of the foregoing, the abatement of proceedings in this appeal is lifted,

and the appellee’s motion for summary affirmance is granted. The judgment of the

district court is affirmed.


                                            Entered for the Court
                                            Per Curiam




                                            2